Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2020

                                   No. 04-19-00645-CR

                            Lonnie Jerome James ELLISON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR10112C
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER

      Court reporter Maria Fattahi’s request for an extension of time to file her
part of the reporter’s record is GRANTED. Ms. Fattahi’s part of the reporter’s
record is due on or before February 3, 2020.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court